          Case 5:19-cr-00086-gwc Document 157 Filed 12/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

 UNITED STATES OF AMERICA                         )
                                                  )
                 v.                               )           Case No. 5:19-cr-00086-gwc-3
                                                  )
 RODNEY HOWARD                                    )


         MOTION ON BEHALF OF RODNEY HOWARD FOR DOWNWARD
      DEPARTURES AND A VARIENCE TO A BELOW-GUIDELINE SENTENCE


        Rodney Howard, through counsel, moves for (i) a downward departure to Criminal History

Category II and (ii) a variance from the resulting guideline range to a below-guideline sentence

that does not include a term of imprisonment beyond time served. Pursuant to 21 U.S.C. §

841(b)(1)(C), the sentence to be imposed on Mr. Howard must include a term of supervised release

of at least three years.

        A two-level downward departure in Mr. Howard’s criminal history category is warranted

pursuant to USSG § 4A1.3(b)(1) because four of his seven criminal history points result from

same-day robbery convictions arising out of contemporaneous offenses that occurred almost thirty

(30) years ago, when he was only 20 years old. It is respectfully submitted that application of these

four points by operation of the 15-year lookback period would substantially over-represent the

seriousness of Mr. Howard’s criminal history and the likelihood that he will commit other crimes.

        A variance to a below-guideline sentence is warranted because a term of imprisonment

beyond time served would constitute a sentence greater than necessary to accomplish the statutory

purposes sentencing. 18 U.S.C. 3553(a)(2).




                                            Page 1 of 2
        Case 5:19-cr-00086-gwc Document 157 Filed 12/11/20 Page 2 of 2




      Each of these requests for relief is further supported in Mr. Howard’s accompanying

Sentencing Memorandum.

Dated: December 11, 2020

                                               /s/ Gregory S. Mertz
                                               Gregory S. Mertz
                                               Attorney at Law
                                               2 Church Street, Suite 2G
                                               P.O. Box 923
                                               Burlington, VT 05402-0923
                                               (802) 448-3674
                                               gmertz@mertzlawfirm.com

                                               CJA Counsel for Rodney Howard




                                      Page 2 of 2
